DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “providing a component source wafer comprising components, a transfer device, and a patterned substrate, wherein the patterned substrate comprises substrate posts” (lines 2-3).  Though not necessarily indefinite, this language is awkward and confusing, as it seems to intend that the “component source wafer” would comprise: “components, a transfer device and a patterned substrate… [and] substrate posts”.  However, it is likely that this was not the intention, as such an interpretation of the language, though reasonable, does not find support in the specification.  It seems apparent that the claim intends and should read: “providing  and a component source wafer comprising components, wherein the patterned substrate comprises substrate posts”.  Such a recitation clears up any confusion as to the relationships of the claimed structural elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly added claim 26 does not find support for the requirement that: “each of the substrate posts comprises a non-metallic material” (lines 1-2; emphasis added).  This newly disclosed limitation is not shown in any of the figures, and is written such that it encompasses a great number of materials which were not recited as being elements of the substrate posts in the original disclosure.  The written description provides support for the following details with respect to the claimed substrate posts: “substrate post material can be a dielectric, or the substrate post material can be an electrical conductor” (pg. 6, lines 22-24), “In some embodiments, substrate posts 12 can comprise any material to which components 30 can be adhered” (pg. 26, lines 9-10), “[the posts] can comprise the same material as patterned substrate 10 or can comprise a different material from patterned substrate 10 or component 30. For example, in some embodiments, substrate posts 12 comprise the same material (e.g., silicon or other semiconductor materials) as patterned substrate 10” (pg. 26, lines 11-14), “substrate post 12 can be or comprise a dielectric material, such as an oxide (e.g., silicon dioxide) or nitride (e.g., silicon nitride) or polymer, resin, or epoxy and can be organic or inorganic. Substrate posts 12 can be a cured resin” (pg. 26, lines 20-22), and “Substrate posts 12 can be electrically conductive and comprise, for example, metals or metallic materials or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,722,458 B2), in view of Shrauger (US 2002/0145185 A1).
Regarding claim 1, Rogers discloses a method of printing (Title; Abstract; fig. 35), comprising: providing a component source wafer (all elements of figs. 35(a-e), including “source wafer”) comprising components (“LED chiplets”), a transfer device (“composite stamp”), 5and a patterned substrate (“target substrate”, i.e. “polycarbonate substrate with prepatterned metallic interconnects”), wherein the patterned substrate comprises substrate posts (“prepatterned metallic interconnects”) that protrude from a horizontal surface (top, horizontal surface, as viewed) of the patterned substrate (figs. 35-39; col. 34, lines 40-60; col. 35, lines 7-17); picking up the components from the component source wafer by adhering the components to the transfer device (figs. 35a-35c; col. 34, lines 49-63); and printing one or more of the picked-up components to the 
Shrauger teaches that it is well known to perform a related transfer printing method, including providing components (fig. 3: MEMS), a transfer device (Flip-chip bonder tool), 5and a patterned substrate (7”) (figs. 1-5; pars. 0001-0004 and 0027-0029); wherein the final product substrate posts (fig. 2: 7’” at “S”) are selected such that each of the substrate posts has at least one horizontal dimension (left to right) smaller than a corresponding dimension (horizontal, left-to-right width of MEMS in figs. 3-5) of the component (MEMS) printed onto the substrate post (figs. 2-5; pars. 0030-0033).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rogers to incorporate the preferred horizontal dimension of the product substrate posts of Shrauger.  Initially it is noted that there is no apparent need for special steps or any evidence that surprising results came from the instant use of the known method of Rogers with a product substrate that has narrow posts.  The claimed method is generic to any number of preferred additive step formed products, including optical devices, electronic devices, actuators and the like.  Shrauger serves to demonstrate that such is the case as it discloses a closely related method to the known one of Rogers, and Shrauger indicates that the method can be used for the different types of preferred components (pars. 0001-0004).  Moreover, it appears that Rogers does actually show a horizontal dimension of the cited substrate posts having a cut out region that is narrower than the rest of the post, and appears 
Regarding claim 2, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that each of the printed one or more of the picked-up components is a first picked-up component (two left ones of “LED chiplets”) and one or more of the picked-up components (two right ones of “LED chiplets”) 15other than the first picked-up components is a second picked-up component and the method comprises moving the transfer device relative to the patterned substrate and printing to the patterned substrate by disposing each of the one or more second picked-up components onto one of the substrate posts (figs. 35a-35e; col. 35, lines 7-17).
Regarding claim 5, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the transfer device picks up every component on 30the component source wafer (fig. 39; cols. 35-36; lines 64-67 and 1-8).  
Regarding claim 6, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the transfer device picks up a subset of the components on the component source wafer (figs. 35a-35c: four of the six components are picked up).

    PNG
    media_image1.png
    520
    538
    media_image1.png
    Greyscale
Regarding claim 7, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the transfer device picks up every component on 5the component source wafer within a simple closed curve on the component source wafer (see annotated fig. 35, right). 
Note: a “simple closed curve” is not required to have “curved” edges, but refers to a connected line that does not cross itself and ends at the same point where it begins. Examples are circles, ellipses, and polygons.
Regarding claim 8, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the transfer device is a stamp (fig. 35b).
Regarding claim 9, the modified Rogers teaches the method of claim 6 as detailed above, and Rogers further discloses that the subset of picked-up components is a regular rectangular array of components (figs. 35a-35d).
Regarding claim 10, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that all of the picked-up components are printed (figs. 35-39; col. 35, lines 7-17).
Regarding claim 11, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that a subset (all four) of the picked-up components are printed (all four) and no picked-up components that are not in the subset of picked-up 
Regarding claim 12, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that a subset of the picked-up components is printed 20and the picked-up components that are in the subset of picked-up components not all adjacent to each other (figs. 35a-35d: middle two components are not picked up and are between the non-adjacent components that are picked up).
Regarding claim 13, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the substrate posts are disposed in a regular rectangular array (fig. 35e).

    PNG
    media_image2.png
    396
    569
    media_image2.png
    Greyscale
Regarding claim 14, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the picked-up components are separated by a component separation distance in each of one or two dimensions and the substrate posts are separated by a substrate post distance in each of one or two dimensions, wherein the substrate post separation distance is greater than the component separation distance in the corresponding dimension (annotated fig. 35d, above). 
Regarding claim 15, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that for at least one of the one or more printed components, 
    PNG
    media_image3.png
    390
    478
    media_image3.png
    Greyscale
of the substrate posts (annotated fig. 35d, right).
Regarding claim 16, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that for at least one of the one or more printed components, the one printed component extends over an edge (“front” and “back” edges) of the one of the substrate posts (annotated fig. 35d, right). 
Regarding claim 17, the modified Rogers teaches the method of claim 16 as detailed above, and Rogers further discloses that at least one of the substrate posts (the left two of the posts) 10forms a ridge (area under the components) that extends in one direction (downward, as viewed) beyond one of the one or more printed components printed on the substrate post (fig. 35d).  
Regarding claim 18, the modified Rogers teaches the method of claim 17 as detailed above, and Rogers further discloses that more than one (two) of the one or more printed components is printed on a single ridge (fig. 35d).
Regarding claim 19, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that for each of the one or more printed components, the one of the substrate posts is disposed between a center of the printed component and the substrate (fig. 35d: the center of each “LED chiplet” is directly over the post, which is between the component and the substrate).
Regarding claim 20, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that each of the one or more components is adhered (using adhesive) to the one of the substrate posts (figs. 35a-35d; col. 35, lines 7-17).
Regarding claim 21, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the transfer device is a stamp (“composite stamp”) comprising a stamp post (body of “composite stamp”), one of the picked-up components is disposed on the stamp post after being picked up, 25and the stamp post has a dimension (width, left to right, as viewed) the same as a corresponding dimension (width, left to right, as viewed) of at least one (one) of the substrate posts (fig. 35c). 
Regarding claim 22, Rogers in view of Shrauger teaches the method of claim 1 as detailed above, and Shrauger further teaches that it is well known to perform the method including disposing a solder between each of the one or more printed components and the 30one of the substrate posts; and608983563v1Attorney Docket No.: 2011486-0745 heating the solder to electrically connect a substrate post electrode on the substrate post to a component electrode on the component (fig. 1-5; 0030-0033).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rogers to incorporate the use of solder to effect the electrical and physical connection of the substrate posts with the printed components from Shrauger.  The use of solder in such methods is commonplace and is routinely practiced.  PHOSITA would not have had to devise any special steps or modify any prior art machines to perform the soldering and it would have been obvious that soldering predictably provides low-cost and rapid manufacturing.  While Rogers does not detail the conductor used to connect the components to the posts, it would have been routine to do so with solder.
Regarding claim 23, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses the method comprising (i) wire bonding a wire to a component 5electrode on each of the one or more printed components, (ii) wire bonding a wire (external power lines) to a substrate post electrode (electrode) on the one of the substrate posts (fig. 39; cols. 35-36, lines 18-67 and 1-8), or (iii) both (i) and (ii).  
Regarding claim 24, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses the method comprising printing a subset of the one or more picked-up components (left two components) on to ones of the substrate posts (left two) (figs. 35a-35d).
Regarding claim 25, the modified Rogers teaches the method of claim 1 as detailed above, and Rogers further discloses that the printed structure is a printable module (figs. 35-39) comprising at least a portion of a module tether (external power lines) connected to the patterned substrate (col. 35, lines 18-54).
Regarding claim 27, Rogers in view of Shrauger teaches the method of claim 1 as detailed above, and Shrauger further teaches that it is well known to perform the method wherein the components are transducers (pars. 0015: “MEMS dies each carrying electrical signal-controllable mirrors”, and 0031).  
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rogers to incorporate the use of the preferred product transducer components of Shrauger in the known method.  As detailed above with respect to claim 1, Shrauger indicates that any number of MEMS devices and components could be attached to the substrate without any need to modify the steps of the method.  Moreover, there is no apparent criticality to the type of component applied in the claimed method, because the .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Shrauger, further in view of Nuzzo et al. (US 7,943,491 B2).
Regarding claim 3, Rogers in view of Shrauger teaches all of the elements of the current invention as detailed above with respect to claim 2.  The modified Rogers, however, apparently does not teach moving the transfer device relative to the patterned substrate after printing the first picked-up components; and printing the second picked-up components to the patterned substrate without picking up any components additional to the first and second picked-up components.
Nuzzo teaches that it is well known to perform a related transfer printing method, including providing a component source wafer (10, 20, 30, 40) comprising components (40: “devices”), a transfer device (10), 5and a patterned substrate (30)(fig. 1A-1D; col. 23, lines 29-61); further including moving the transfer device relative to the patterned substrate after printing the first picked-up components (fig. 6, first layer of components); and printing the second picked-up components (second layer of components) to the patterned substrate without picking up any components additional to the first and second picked-up components (fig. 6; col. 23, lines 50-61; col. 25, lines 43-58).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rogers to incorporate the placing of some 
Regarding claim 4, Rogers in view of Shrauger teaches all of the elements of the current invention as detailed above with respect to claim 2.  The modified Rogers, however, apparently does not teach that each of the picked-up components comprises a fractured component tether.
Nuzzo teaches that it is well known to perform the related method, as detailed above with respect to claim 3, as well as that each of the picked-up components comprises a fractured component tether (bridge) (fig. 24; cols. 5-6, lines 63-67 and 1-5; col. 22, lines 40-67).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rogers to incorporate the teaching that each of the picked up components would comprise a fractured component tether of Nuzzo.  The tethers have been predictably used for positioning components and maintaining alignment, as well as providing a buffer layer to protect the components during separation from the donor substrate and subsequent mounting on the product substrate.  These advantages were well known and Nuzzo demonstrates that it was commonly known that the tethers would fracture, in the .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Shrauger, further in view of Haba et al. (US 2006/0032670 A1).
Regarding claim 26, the modified Rogers teaches all of the elements of the current invention as detailed above with respect to claim 1.  Rogers in view of Shrauger, however, does not teach that each of the substrate posts comprises a non-metallic material.
Haba teaches that it is well known to perform a related method, including providing interconnections for microelectronics on a substrate (10), the interconnecting elements comprising substrate posts (18A-18D, 18X, 28A-28D), the substrate posts extending from a horizontal surface (14) of the substrate, and wherein each of the substrate posts comprises a non-metallic material (figs. 1 and 6D; pars. 0023-0025, 0027 and 0031).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the inventions of Rogers and Shrauger to incorporate the non-metallic material selected for the substrate posts, as discussed in Haba.  It is clear that there is no criticality to the selected instant material of the substrate post, as the instant disclosure indicates that conductors, dielectrics, semiconductors, and other such materials can be readily substituted for one another in the method without any need to modify the steps of the process and apparently without any surprising or unexpected results.  This agrees with the teaching of Haba, wherein it is clearly disclosed that even if the posts are desired to be conductive, as in Rogers and Shrauger, it is well-known to use metals or conductive non-metallic materials as preferred.  Moreover, selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  Non-metallic conductive posts were well-known at the time of filing and . 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Shrauger, further in view of Bower et al. (US 2017/0244386 A1).
Regarding claim 28, the modified Rogers teaches all of the elements of the current invention as detailed above with respect to claim 27.  Rogers in view of Shrauger, however, does not teach the components each comprise a piezoelectric material.
Bower teaches that it is well known to perform a related transfer printing method, including transferring components onto a substrate (Title; Abstract; figs. 5-6; pars. 0008-0010); wherein the components each comprise a piezoelectric material (pars. 0003-0006 and 0149).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rogers to incorporate the selection of a piezoelectric material for the product component as in Bower.  Shrauger discloses that the components are MEMS devices and also discusses the components being VCSEL (laser) devices.  It is very common and well known to produce and use piezoelectric materials for both MEMS and VCSEL components.  PHOSITA would have realized this and would have known that it is very likely that the MEMS devices of Shrauger would also have piezoelectric elements therein.  Moreover, there is no indication that there was any need to modify the known method of Rogers and Shrauger in order to include the use of piezoelectric elements, nor is there evidence that surprising results came therefrom.  Accordingly, the material would have been selected as preferred.  Bower discloses as much, reciting that piezoelectric material “has been used for more than 80 years because of its low coefficient of thermal expansion and high quality factors” (par. 
Regarding claim 29, the modified Rogers teaches all of the elements of the current invention as detailed above with respect to claim 1.  Rogers in view of Shrauger, however, does not teach that the components are resonators.
Bower teaches that it is well known to perform the related transfer printing method, including transferring components as detailed above with respect to claim 28; and Bower further teaches that the components are resonators (pars. 0003-0006 and 0149).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rogers to incorporate the components of the product being selected as resonators from Bower.  The use of resonators, specifically, piezoelectric resonators, was well-known in the art and predictably employed in the related methods, as detailed above with respect to claim 28.  The rationale for combination of references is applicable to claim 29 for effectively the same reasons.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, the Applicant has argued that Rogers does not disclose the newly added claim 1 limitation to the preferred horizontal dimensions of the substrate post(s) and the component.  Respectfully, the argument is moot because Rogers is not relied upon to teach this obvious limitation.  Please refer to the new prior art rejections of the claims, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In the IDS, filed 12/10/2020, the Applicant has cited Hu et al. (US 2014/0084240 A1) as being of particular relevance to the instant disclosed invention.  The Examiner agrees, as Hu disclosed effectively the same elements of independent claim 1 as does Rogers (detailed above).  A rejection of claim 1 under 35 U.S.C. 103 to Hu as the primary reference has not also been included in this OC in order to avoid unnecessary duplicative rejections, however, it is worth noting the relevance of that reference.  Hu discloses a method of printing, comprising: providing a component source wafer (fig. 14A: 150, 160, 175) comprising components (175), a transfer device (200, 204, 206, 207), and a patterned substrate (fig. 14D: 300, 302), wherein the patterned substrate comprises substrate posts (302) that protrude from a horizontal surface (fig. 14D: horizontal top surface of 300, as viewed) of the patterned substrate (par. 0084); picking up the components from the component source wafer by adhering the components to the transfer device (figs. 14B-14C); and printing one or more of the picked-up components to the patterned substrate by disposing each of the one or more picked-up components onto one of the substrate posts, thereby providing one or more printed components in a printed structure (fig. 14D) (All: pars. 0084-0085).  In Hu, there is no discussion of the horizontal dimension of the intended product substrate post, similar to Rogers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729